
	

113 HR 1155 PCS: National Association of Registered Agents and Brokers Reform Act of 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 182
		113th CONGRESS
		1st Session
		H. R. 1155
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 11, 2013
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To reform the National Association of
		  Registered Agents and Brokers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Association of Registered
			 Agents and Brokers Reform Act of 2013.
		2.Reestablishment
			 of the National Association of Registered Agents and Brokers
			(a)In
			 generalSubtitle C of title
			 III of the Gramm-Leach-Bliley Act (15 U.S.C. 6751 et
			 seq.) is amended to read as follows:
				
					CNational
				Association of Registered Agents and Brokers
						321.National
				Association of Registered Agents and Brokers
							(a)EstablishmentThere
				is established the National Association of Registered Agents and Brokers
				(referred to in this subtitle as the Association).
							(b)StatusThe
				Association shall—
								(1)be a nonprofit
				corporation;
								(2)not be an agent or
				instrumentality of the Federal Government;
								(3)be an independent
				organization that may not be merged with or into any other private or public
				entity; and
								(4)except as
				otherwise provided in this subtitle, be subject to, and have all the powers
				conferred upon, a nonprofit corporation by the District of Columbia Nonprofit
				Corporation Act (D.C. Code, sec. 29–301.01 et seq.) or any successor
				thereto.
								322.PurposeThe purpose of the Association shall be to
				provide a mechanism through which licensing, continuing education, and other
				nonresident insurance producer qualification requirements and conditions may be
				adopted and applied on a multi-state basis without affecting the laws, rules,
				and regulations, and preserving the rights of a State, pertaining to—
							(1)licensing,
				continuing education, and other qualification requirements of insurance
				producers that are not members of the Association;
							(2)resident or
				nonresident insurance producer appointment requirements;
							(3)supervising and
				disciplining resident and nonresident insurance producers;
							(4)establishing
				licensing fees for resident and nonresident insurance producers so that there
				is no loss of insurance producer licensing revenue to the State; and
							(5)prescribing and
				enforcing laws and regulations regulating the conduct of resident and
				nonresident insurance producers.
							323.Membership
							(a)Eligibility
								(1)In
				generalAny insurance producer licensed in its home State shall,
				subject to paragraphs (2) and (4), be eligible to become a member of the
				Association.
								(2)Ineligibility
				for suspension or revocation of licenseSubject to paragraph (3),
				an insurance producer is not eligible to become a member of the Association if
				a State insurance regulator has suspended or revoked the insurance license of
				the insurance producer in that State.
								(3)Resumption of
				eligibilityParagraph (2) shall cease to apply to any insurance
				producer if—
									(A)the State
				insurance regulator reissues or renews the license of the insurance producer in
				the State in which the license was suspended or revoked, or otherwise
				terminates or vacates the suspension or revocation; or
									(B)the suspension or
				revocation expires or is subsequently overturned by a court of competent
				jurisdiction.
									(4)Criminal history
				record check required
									(A)In
				generalAn insurance producer who is an individual shall not be
				eligible to become a member of the Association unless the insurance producer
				has undergone a criminal history record check that complies with regulations
				prescribed by the Attorney General of the United States under subparagraph
				(K).
									(B)Criminal history
				record check requested by home StateAn insurance producer who is
				licensed in a State and who has undergone a criminal history record check
				during the 2-year period preceding the date of submission of an application to
				become a member of the Association, in compliance with a requirement to undergo
				such criminal history record check as a condition for such licensure in the
				State, shall be deemed to have undergone a criminal history record check for
				purposes of subparagraph (A).
									(C)Criminal history
				record check requested by Association
										(i)In
				generalThe Association
				shall, upon request by an insurance producer licensed in a State, submit
				fingerprints or other identification information obtained from the insurance
				producer, and a request for a criminal history record check of the insurance
				producer, to the Federal Bureau of Investigation.
										(ii)ProceduresThe board of directors of the Association
				(referred to in this subtitle as the Board) shall prescribe
				procedures for obtaining and utilizing fingerprints or other identification
				information and criminal history record information, including the
				establishment of reasonable fees to defray the expenses of the Association in
				connection with the performance of a criminal history record check and
				appropriate safeguards for maintaining confidentiality and security of the
				information. Any fees charged pursuant to this clause shall be separate and
				distinct from those charged by the Attorney General pursuant to subparagraph
				(I).
										(D)Form of
				requestA submission under
				subparagraph (C)(i) shall include such fingerprints or other identification
				information as is required by the Attorney General concerning the person about
				whom the criminal history record check is requested, and a statement signed by
				the person authorizing the Attorney General to provide the information to the
				Association and for the Association to receive the information.
									(E)Provision of
				information by Attorney GeneralUpon receiving a submission under
				subparagraph (C)(i) from the Association, the Attorney General shall search all
				criminal history records of the Federal Bureau of Investigation, including
				records of the Criminal Justice Information Services Division of the Federal
				Bureau of Investigation, that the Attorney General determines appropriate for
				criminal history records corresponding to the fingerprints or other
				identification information provided under subparagraph (D) and provide all
				criminal history record information included in the request to the
				Association.
									(F)Limitation on
				permissible uses of informationAny information provided to the
				Association under subparagraph (E) may only—
										(i)be
				used for purposes of determining compliance with membership criteria
				established by the Association;
										(ii)be disclosed to
				State insurance regulators, or Federal or State law enforcement agencies, in
				conformance with applicable law; or
										(iii)be disclosed,
				upon request, to the insurance producer to whom the criminal history record
				information relates.
										(G)Penalty for
				improper use or disclosureWhoever knowingly uses any information
				provided under subparagraph (E) for a purpose not authorized in subparagraph
				(F), or discloses any such information to anyone not authorized to receive it,
				shall be fined not more than $50,000 per violation as determined by a court of
				competent jurisdiction.
									(H)Reliance on
				informationNeither the Association nor any of its Board members,
				officers, or employees shall be liable in any action for using information
				provided under subparagraph (E) as permitted under subparagraph (F) in good
				faith and in reasonable reliance on its accuracy.
									(I)FeesThe
				Attorney General may charge a reasonable fee for conducting the search and
				providing the information under subparagraph (E), and any such fee shall be
				collected and remitted by the Association to the Attorney General.
									(J)Rule of
				constructionNothing in this paragraph shall be construed
				as—
										(i)requiring a State
				insurance regulator to perform criminal history record checks under this
				section; or
										(ii)limiting any
				other authority that allows access to criminal history records.
										(K)RegulationsThe
				Attorney General shall prescribe regulations to carry out this paragraph, which
				shall include—
										(i)appropriate
				protections for ensuring the confidentiality of information provided under
				subparagraph (E); and
										(ii)procedures
				providing a reasonable opportunity for an insurance producer to contest the
				accuracy of information regarding the insurance producer provided under
				subparagraph (E).
										(L)Ineligibility
				for membership
										(i)In
				generalThe Association may, under reasonably consistently
				applied standards, deny membership to an insurance producer on the basis of
				criminal history record information provided under subparagraph (E), or where
				the insurance producer has been subject to disciplinary action, as described in
				paragraph (2).
										(ii)Rights of
				applicants denied membershipThe Association shall notify any
				insurance producer who is denied membership on the basis of criminal history
				record information provided under subparagraph (E) of the right of the
				insurance producer to—
											(I)obtain a copy of
				all criminal history record information provided to the Association under
				subparagraph (E) with respect to the insurance producer; and
											(II)challenge the
				denial of membership based on the accuracy and completeness of the
				information.
											(M)DefinitionFor
				purposes of this paragraph, the term criminal history record check
				means a national background check of criminal history records of the Federal
				Bureau of Investigation.
									(b)Authority to
				establish membership criteriaThe Association may establish
				membership criteria that bear a reasonable relationship to the purposes for
				which the Association was established.
							(c)Establishment of
				classes and categories of membership
								(1)Classes of
				membershipThe Association may establish separate classes of
				membership, with separate criteria, if the Association reasonably determines
				that performance of different duties requires different levels of education,
				training, experience, or other qualifications.
								(2)Business
				entitiesThe Association shall establish a class of membership
				and membership criteria for business entities. A business entity that applies
				for membership shall be required to designate an individual Association member
				responsible for the compliance of the business entity with Association
				standards and the insurance laws, standards, and regulations of any State in
				which the business entity seeks to do business on the basis of Association
				membership.
								(3)Categories
									(A)Separate
				categories for insurance producers permittedThe Association may
				establish separate categories of membership for insurance producers and for
				other persons or entities within each class, based on the types of licensing
				categories that exist under State laws.
									(B)Separate
				treatment for depository institutions prohibitedNo special
				categories of membership, and no distinct membership criteria, shall be
				established for members that are depository institutions or for employees,
				agents, or affiliates of depository institutions.
									(d)Membership
				criteria
								(1)In
				generalThe Association may establish criteria for membership
				which shall include standards for personal qualifications, education, training,
				and experience. The Association shall not establish criteria that unfairly
				limit the ability of a small insurance producer to become a member of the
				Association, including imposing discriminatory membership fees.
								(2)QualificationsIn
				establishing criteria under paragraph (1), the Association shall not adopt any
				qualification less protective to the public than that contained in the National
				Association of Insurance Commissioners (referred to in this subtitle as the
				NAIC) Producer Licensing Model Act in effect as of the date of
				enactment of the National Association of Registered Agents and Brokers Reform
				Act of 2013, and shall consider the highest levels of insurance producer
				qualifications established under the licensing laws of the States.
								(3)Assistance from
				States
									(A)In
				generalThe Association may request a State to provide assistance
				in investigating and evaluating the eligibility of a prospective member for
				membership in the Association.
									(B)Authorization of
				information sharingA submission under subsection (a)(4)(C)(i)
				made by an insurance producer licensed in a State shall include a statement
				signed by the person about whom the assistance is requested authorizing—
										(i)the State to share
				information with the Association; and
										(ii)the Association
				to receive the information.
										(C)Rule of
				constructionSubparagraph (A) shall not be construed as requiring
				or authorizing any State to adopt new or additional requirements concerning the
				licensing or evaluation of insurance producers.
									(4)Denial of
				membershipThe Association may, based on reasonably consistently
				applied standards, deny membership to any State-licensed insurance producer for
				failure to meet the membership criteria established by the Association.
								(e)Effect of
				membership
								(1)Authority of
				association membersMembership in the Association shall—
									(A)authorize an
				insurance producer to sell, solicit, or negotiate insurance in any State for
				which the member pays the licensing fee set by the State for any line or lines
				of insurance specified in the home State license of the insurance producer, and
				exercise all such incidental powers as shall be necessary to carry out such
				activities, including claims adjustments and settlement to the extent
				permissible under the laws of the State, risk management, employee benefits
				advice, retirement planning, and any other insurance-related consulting
				activities;
									(B)be the equivalent
				of a nonresident insurance producer license for purposes of authorizing the
				insurance producer to engage in the activities described in subparagraph (A) in
				any State where the member pays the licensing fee; and
									(C)be the equivalent
				of a nonresident insurance producer license for the purpose of subjecting an
				insurance producer to all laws, regulations, provisions or other action of any
				State concerning revocation, suspension, or other enforcement action related to
				the ability of a member to engage in any activity within the scope of authority
				granted under this subsection and to all State laws, regulations, provisions,
				and actions preserved under paragraph (5).
									(2)Violent Crime
				Control and Law Enforcement Act of 1994Nothing in this subtitle
				shall be construed to alter, modify, or supercede any requirement established
				by section
				1033 of title 18, United States Code.
								(3)Agent for
				remitting feesThe Association shall act as an agent for any
				member for purposes of remitting licensing fees to any State pursuant to
				paragraph (1).
								(4)Notification of
				action
									(A)In
				generalThe Association shall notify the States (including State
				insurance regulators) and the NAIC when an insurance producer has satisfied the
				membership criteria of this section. The States (including State insurance
				regulators) shall have 10 business days after the date of the notification in
				order to provide the Association with evidence that the insurance producer does
				not satisfy the criteria for membership in the Association.
									(B)Ongoing
				disclosures requiredOn an ongoing basis, the Association shall
				disclose to the States (including State insurance regulators) and the NAIC a
				list of the States in which each member is authorized to operate. The
				Association shall immediately notify the States (including State insurance
				regulators) and the NAIC when a member is newly authorized to operate in one or
				more States, or is no longer authorized to operate in one or more States on the
				basis of Association membership.
									(5)Preservation of
				consumer protection and market conduct regulation
									(A)In
				generalNo provision of this section shall be construed as
				altering or affecting the applicability or continuing effectiveness of any law,
				regulation, provision, or other action of any State, including those described
				in subparagraph (B), to the extent that the State law, regulation, provision,
				or other action is not inconsistent with the provisions of this subtitle
				related to market entry for nonresident insurance producers, and then only to
				the extent of the inconsistency.
									(B)Preserved
				regulationsThe laws, regulations, provisions, or other actions
				of any State referred to in subparagraph (A) include laws, regulations,
				provisions, or other actions that—
										(i)regulate market
				conduct, insurance producer conduct, or unfair trade practices;
										(ii)establish
				consumer protections; or
										(iii)require
				insurance producers to be appointed by a licensed or authorized insurer.
										(f)Biennial
				renewalMembership in the Association shall be renewed on a
				biennial basis.
							(g)Continuing
				education
								(1)In
				generalThe Association shall establish, as a condition of
				membership, continuing education requirements which shall be comparable to the
				continuing education requirements under the licensing laws of a majority of the
				States.
								(2)State continuing
				education requirementsA member may not be required to satisfy
				continuing education requirements imposed under the laws, regulations,
				provisions, or actions of any State other than the home State of the
				member.
								(3)ReciprocityThe
				Association shall not require a member to satisfy continuing education
				requirements that are equivalent to any continuing education requirements of
				the home State of the member that have been satisfied by the member during the
				applicable licensing period.
								(4)Limitation on
				the AssociationThe Association shall not directly or indirectly
				offer any continuing education courses for insurance producers.
								(h)Probation,
				suspension and revocation
								(1)Disciplinary
				actionThe Association may place an insurance producer that is a
				member of the Association on probation or suspend or revoke the membership of
				the insurance producer in the Association, or assess monetary fines or
				penalties, as the Association determines to be appropriate, if—
									(A)the insurance
				producer fails to meet the applicable membership criteria or other standards
				established by the Association;
									(B)the insurance
				producer has been subject to disciplinary action pursuant to a final
				adjudicatory proceeding under the jurisdiction of a State insurance
				regulator;
									(C)an insurance
				license held by the insurance producer has been suspended or revoked by a State
				insurance regulator; or
									(D)the insurance
				producer has been convicted of a crime that would have resulted in the denial
				of membership pursuant to subsection (a)(4)(L)(i) at the time of application,
				and the Association has received a copy of the final disposition from a court
				of competent jurisdiction.
									(2)Violations of
				Association standardsThe Association shall have the power to
				investigate alleged violations of Association standards.
								(3)ReportingThe
				Association shall immediately notify the States (including State insurance
				regulators) and the NAIC when the membership of an insurance producer has been
				placed on probation or has been suspended, revoked, or otherwise terminated, or
				when the Association has assessed monetary fines or penalties.
								(i)Consumer
				complaints
								(1)In
				generalThe Association shall—
									(A)refer any
				complaint against a member of the Association from a consumer relating to
				alleged misconduct or violations of State insurance laws to the State insurance
				regulator where the consumer resides and, when appropriate, to any additional
				State insurance regulator, as determined by standards adopted by the
				Association; and
									(B)make any related
				records and information available to each State insurance regulator to whom the
				complaint is forwarded.
									(2)Telephone and
				other accessThe Association shall maintain a toll-free number
				for purposes of this subsection and, as practicable, other alternative means of
				communication with consumers, such as an Internet webpage.
								(3)Final
				disposition of investigationState insurance regulators shall
				provide the Association with information regarding the final disposition of a
				complaint referred pursuant to paragraph (1)(A), but nothing shall be construed
				to compel a State to release confidential investigation reports or other
				information protected by State law to the Association.
								(j)Information
				sharingThe Association may—
								(1)share documents,
				materials, or other information, including confidential and privileged
				documents, with a State, Federal, or international governmental entity or with
				the NAIC or other appropriate entity referred to paragraphs (3) and (4),
				provided that the recipient has the authority and agrees to maintain the
				confidentiality or privileged status of the document, material, or other
				information;
								(2)limit the sharing
				of information as required under this subtitle with the NAIC or any other
				non-governmental entity, in circumstances under which the Association
				determines that the sharing of such information is unnecessary to further the
				purposes of this subtitle;
								(3)establish a
				central clearinghouse, or utilize the NAIC or another appropriate entity, as
				determined by the Association, as a central clearinghouse, for use by the
				Association and the States (including State insurance regulators), through
				which members of the Association may disclose their intent to operate in 1 or
				more States and pay the licensing fees to the appropriate States; and
								(4)establish a
				database, or utilize the NAIC or another appropriate entity, as determined by
				the Association, as a database, for use by the Association and the States
				(including State insurance regulators) for the collection of regulatory
				information concerning the activities of insurance producers.
								(k)Effective
				DateThe provisions of this section shall take effect on the
				later of—
								(1)the expiration of
				the 2-year period beginning on the date of enactment of the National
				Association of Registered Agents and Brokers Reform Act of 2013; and
								(2)the date of
				incorporation of the Association.
								324.Board of
				directors
							(a)EstablishmentThere
				is established a board of directors of the Association, which shall have
				authority to govern and supervise all activities of the Association.
							(b)PowersThe
				Board shall have such of the powers and authority of the Association as may be
				specified in the bylaws of the Association.
							(c)Composition
								(1)In
				generalThe Board shall consist of 13 members who shall be
				appointed by the President, by and with the advice and consent of the Senate,
				in accordance with the procedures established under Senate Resolution 116 of
				the 112th Congress, of whom—
									(A)8 shall be State
				insurance commissioners appointed in the manner provided in paragraph (2), 1 of
				whom shall be designated by the President to serve as the chairperson of the
				Board until the Board elects one such State insurance commissioner Board member
				to serve as the chairperson of the Board;
									(B)3 shall have
				demonstrated expertise and experience with property and casualty insurance
				producer licensing; and
									(C)2 shall have demonstrated expertise and
				experience with life or health insurance producer licensing.
									(2)State insurance
				regulator representatives
									(A)RecommendationsBefore
				making any appointments pursuant to paragraph (1)(A), the President shall
				request a list of recommended candidates from the States through the NAIC,
				which shall not be binding on the President. If the NAIC fails to submit a list
				of recommendations not later than 15 business days after the date of the
				request, the President may make the requisite appointments without considering
				the views of the NAIC.
									(B)Political
				affiliationNot more than 4 Board members appointed under
				paragraph (1)(A) shall belong to the same political party.
									(C)Former State
				insurance commissioners
										(i)In
				generalIf, after offering each currently serving State insurance
				commissioner an appointment to the Board, fewer than 8 State insurance
				commissioners have accepted appointment to the Board, the President may appoint
				the remaining State insurance commissioner Board members, as required under
				paragraph (1)(A), of the appropriate political party as required under
				subparagraph (B), from among individuals who are former State insurance
				commissioners.
										(ii)LimitationA
				former State insurance commissioner appointed as described in clause (i) may
				not be employed by or have any present direct or indirect financial interest in
				any insurer, insurance producer, or other entity in the insurance industry,
				other than direct or indirect ownership of, or beneficial interest in, an
				insurance policy or annuity contract written or sold by an insurer.
										(D)Service through
				termIf a Board member appointed under paragraph (1)(A) ceases to
				be a State insurance commissioner during the term of the Board member, the
				Board member shall cease to be a Board member.
									(3)Private sector
				representativesIn making any appointment pursuant to
				subparagraph (B) or (C) of paragraph (1), the President may seek
				recommendations for candidates from groups representing the category of
				individuals described, which shall not be binding on the President.
								(4)State insurance
				commissioner definedFor purposes of this subsection, the term
				State insurance commissioner means a person who serves in the
				position in State government, or on the board, commission, or other body that
				is the primary insurance regulatory authority for the State.
								(d)Terms
								(1)In
				generalExcept as provided under paragraph (2), the term of
				service for each Board member shall be 2 years.
								(2)Exceptions
									(A)1-year
				termsThe term of service shall be 1 year, as designated by the
				President at the time of the nomination of the subject Board members
				for—
										(i)4
				of the State insurance commissioner Board members initially appointed under
				paragraph (1)(A), of whom not more than 2 shall belong to the same political
				party;
										(ii)1
				of the Board members initially appointed under paragraph (1)(B); and
										(iii)1 of the Board
				members initially appointed under paragraph (1)(C).
										(B)Expiration of
				TermA Board member may continue to serve after the expiration of
				the term to which the Board member was appointed for the earlier of 2 years or
				until a successor is appointed.
									(C)Mid-term
				appointmentsA Board member appointed to fill a vacancy occurring
				before the expiration of the term for which the predecessor of the Board member
				was appointed shall be appointed only for the remainder of that term.
									(3)Successive
				termsBoard members may be reappointed to successive
				terms.
								(e)Initial
				appointmentsThe appointment of initial Board members shall be
				made no later than 90 days after the date of enactment of the
				National Association of Registered Agents and
				Brokers Reform Act of 2013.
							(f)Meetings
								(1)In
				generalThe Board shall meet—
									(A)at the call of the
				chairperson;
									(B)as requested in
				writing to the chairperson by not fewer than 5 Board members; or
									(C)as otherwise
				provided by the bylaws of the Association.
									(2)Quorum
				requiredA majority of all Board members shall constitute a
				quorum.
								(3)VotingDecisions
				of the Board shall require the approval of a majority of all Board members
				present at a meeting, a quorum being present.
								(4)Initial
				meetingThe Board shall hold its first meeting not later than 45
				days after the date on which all initial Board members have been
				appointed.
								(g)Restriction on
				confidential informationBoard members appointed pursuant to
				subparagraphs (B) and (C) of subsection (c)(1) shall not have access to
				confidential information received by the Association in connection with
				complaints, investigations, or disciplinary proceedings involving insurance
				producers.
							(h)Ethics and
				conflicts of interestThe Board shall issue and enforce an
				ethical conduct code to address permissible and prohibited activities of Board
				members and Association officers, employees, agents, or consultants. The code
				shall, at a minimum, include provisions that prohibit any Board member or
				Association officer, employee, agent or consultant from—
								(1)engaging in
				unethical conduct in the course of performing Association duties;
								(2)participating in
				the making or influencing the making of any Association decision, the outcome
				of which the Board member, officer, employee, agent, or consultant knows or had
				reason to know would have a reasonably foreseeable material financial effect,
				distinguishable from its effect on the public generally, on the person or a
				member of the immediate family of the person;
								(3)accepting any gift
				from any person or entity other than the Association that is given because of
				the position held by the person in the Association;
								(4)making political
				contributions to any person or entity on behalf of the Association; and
								(5)lobbying or paying
				a person to lobby on behalf of the Association.
								(i)Compensation
								(1)In
				generalExcept as provided in paragraph (2), no Board member may
				receive any compensation from the Association or any other person or entity on
				account of Board membership.
								(2)Travel expenses
				and per diemBoard members may be reimbursed only by the
				Association for travel expenses, including per diem in lieu of subsistence, at
				rates consistent with rates authorized for employees of Federal agencies under
				subchapter I of
				chapter
				57 of title 5, United States Code, while away from home or
				regular places of business in performance of services for the
				Association.
								325.Bylaws,
				standards, and disciplinary actions
							(a)Adoption and
				amendment of bylaws and standards
								(1)ProceduresThe
				Association shall adopt procedures for the adoption of bylaws and standards
				that are similar to procedures under subchapter II of
				chapter
				5 of title 5, United States Code (commonly known as the
				Administrative Procedure Act).
								(2)Copy required to
				be filedThe Board shall submit to the President, through the
				Department of the Treasury, and the States (including State insurance
				regulators), and shall publish on the website of the Association, all proposed
				bylaws and standards of the Association, or any proposed amendment to the
				bylaws or standards of the Association, accompanied by a concise general
				statement of the basis and purpose of such proposal.
								(3)Effective
				dateAny proposed bylaw or standard of the Association, and any
				proposed amendment to the bylaws or standards of the Association, shall take
				effect, after notice under paragraph (2) and opportunity for public comment, on
				such date as the Association may designate, unless suspended under section
				329(c).
								(4)Rule of
				constructionNothing in this section shall be construed to
				subject the Board or the Association to the requirements of subchapter II of
				chapter
				5 of title 5, United States Code (commonly known as the
				Administrative Procedure Act).
								(b)Disciplinary
				action by the Association
								(1)Specification of
				chargesIn any proceeding to determine whether membership shall
				be denied, suspended, revoked, or not renewed, or to determine whether a member
				of the Association should be placed on probation (referred to in this section
				as a disciplinary action) or whether to assess fines or monetary
				penalties, the Association shall bring specific charges, notify the member of
				the charges, give the member an opportunity to defend against the charges, and
				keep a record.
								(2)Supporting
				statementA determination to take disciplinary action shall be
				supported by a statement setting forth—
									(A)any act or
				practice in which the member has been found to have been engaged;
									(B)the specific
				provision of this subtitle or standard of the Association that any such act or
				practice is deemed to violate; and
									(C)the sanction
				imposed and the reason for the sanction.
									(3)Ineligibility of
				private sector representativesBoard members appointed pursuant
				to section 324(c)(3) may not—
									(A)participate in any
				disciplinary action or be counted toward establishing a quorum during a
				disciplinary action; and
									(B)have access to
				confidential information concerning any disciplinary action.
									326.PowersIn addition to all the powers conferred upon
				a nonprofit corporation by the District of Columbia Nonprofit Corporation Act,
				the Association shall have the power to—
							(1)establish and
				collect such membership fees as the Association finds necessary to impose to
				cover the costs of its operations;
							(2)adopt, amend, and
				repeal bylaws, procedures, or standards governing the conduct of Association
				business and performance of its duties;
							(3)establish
				procedures for providing notice and opportunity for comment pursuant to section
				325(a);
							(4)enter into and
				perform such agreements as necessary to carry out the duties of the
				Association;
							(5)hire employees,
				professionals, or specialists, and elect or appoint officers, and to fix their
				compensation, define their duties and give them appropriate authority to carry
				out the purposes of this subtitle, and determine their qualification;
							(6)establish
				personnel policies of the Association and programs relating to, among other
				things, conflicts of interest, rates of compensation, where applicable, and
				qualifications of personnel;
							(7)borrow money;
				and
							(8)secure funding for
				such amounts as the Association determines to be necessary and appropriate to
				organize and begin operations of the Association, which shall be treated as
				loans to be repaid by the Association with interest at market rate.
							327.Report by the
				Association
							(a)In
				generalAs soon as practicable after the close of each fiscal
				year, the Association shall submit to the President, through the Department of
				the Treasury, and the States (including State insurance regulators), and shall
				publish on the website of the Association, a written report regarding the
				conduct of its business, and the exercise of the other rights and powers
				granted by this subtitle, during such fiscal year.
							(b)Financial
				statementsEach report submitted under subsection (a) with
				respect to any fiscal year shall include audited financial statements setting
				forth the financial position of the Association at the end of such fiscal year
				and the results of its operations (including the source and application of its
				funds) for such fiscal year.
							328.Liability of
				the Association and the Board members, officers, and employees of the
				Association
							(a)In
				generalThe Association shall not be deemed to be an insurer or
				insurance producer within the meaning of any State law, rule, regulation, or
				order regulating or taxing insurers, insurance producers, or other entities
				engaged in the business of insurance, including provisions imposing premium
				taxes, regulating insurer solvency or financial condition, establishing
				guaranty funds and levying assessments, or requiring claims settlement
				practices.
							(b)Liability of
				Board members, officers, and employeesNo Board member, officer,
				or employee of the Association shall be personally liable to any person for any
				action taken or omitted in good faith in any matter within the scope of their
				responsibilities in connection with the Association.
							329.Presidential
				oversight
							(a)Removal of
				BoardIf the President determines that the Association is acting
				in a manner contrary to the interests of the public or the purposes of this
				subtitle or has failed to perform its duties under this subtitle, the President
				may remove the entire existing Board for the remainder of the term to which the
				Board members were appointed and appoint, in accordance with section 324 and
				with the advice and consent of the Senate, in accordance with the procedures
				established under Senate Resolution 116 of the 112th
				Congress, new Board members to fill the vacancies on the Board for the
				remainder of the terms.
							(b)Removal of Board
				memberThe President may remove a Board member only for neglect
				of duty or malfeasance in office.
							(c)Suspension of
				bylaws and standards and prohibition of actionsFollowing notice
				to the Board, the President, or a person designated by the President for such
				purpose, may suspend the effectiveness of any bylaw or standard, or prohibit
				any action, of the Association that the President or the designee determines is
				contrary to the purposes of this subtitle.
							330.Relationship to
				State law
							(a)Preemption of
				State lawsState laws, regulations, provisions, or other actions
				purporting to regulate insurance producers shall be preempted to the extent
				provided in subsection (b).
							(b)Prohibited
				actions
								(1)In
				generalNo State shall—
									(A)impede the
				activities of, take any action against, or apply any provision of law or
				regulation arbitrarily or discriminatorily to, any insurance producer because
				that insurance producer or any affiliate plans to become, has applied to
				become, or is a member of the Association;
									(B)impose any
				requirement upon a member of the Association that it pay fees different from
				those required to be paid to that State were it not a member of the
				Association; or
									(C)impose any
				continuing education requirements on any nonresident insurance producer that is
				a member of the Association.
									(2)States other
				than a home StateNo State, other than the home State of a member
				of the Association, shall—
									(A)impose any
				licensing, personal or corporate qualifications, education, training,
				experience, residency, continuing education, or bonding requirement upon a
				member of the Association that is different from the criteria for membership in
				the Association or renewal of such membership;
									(B)impose any
				requirement upon a member of the Association that it be licensed, registered,
				or otherwise qualified to do business or remain in good standing in the State,
				including any requirement that the insurance producer register as a foreign
				company with the secretary of state or equivalent State official;
									(C)require that a
				member of the Association submit to a criminal history record check as a
				condition of doing business in the State; or
									(D)impose any
				licensing, registration, or appointment requirements upon a member of the
				Association, or require a member of the Association to be authorized to operate
				as an insurance producer, in order to sell, solicit, or negotiate insurance for
				commercial property and casualty risks to an insured with risks located in more
				than one State, if the member is licensed or otherwise authorized to operate in
				the State where the insured maintains its principal place of business and the
				contract of insurance insures risks located in that State.
									(3)Preservation of
				State disciplinary authorityNothing in this section may be
				construed to prohibit a State from investigating and taking appropriate
				disciplinary action, including suspension or revocation of authority of an
				insurance producer to do business in a State, in accordance with State law and
				that is not inconsistent with the provisions of this section, against a member
				of the Association as a result of a complaint or for any alleged activity,
				regardless of whether the activity occurred before or after the insurance
				producer commenced doing business in the State pursuant to Association
				membership.
								331.Coordination
				with Financial Industry Regulatory AuthorityThe Association shall coordinate with the
				Financial Industry Regulatory Authority in order to ease any administrative
				burdens that fall on members of the Association that are subject to regulation
				by the Financial Industry Regulatory Authority, consistent with the
				requirements of this subtitle and the Federal securities laws.
						332.Right of
				action
							(a)Right of
				actionAny person aggrieved by a decision or action of the
				Association may, after reasonably exhausting available avenues for resolution
				within the Association, commence a civil action in an appropriate United States
				district court, and obtain all appropriate relief.
							(b)Association
				interpretationsIn any action under subsection (a), the court
				shall give appropriate weight to the interpretation of the Association of its
				bylaws and standards and this subtitle.
							333.Federal funding
				prohibitedThe Association may
				not receive, accept, or borrow any amounts from the Federal Government to pay
				for, or reimburse, the Association for, the costs of establishing or operating
				the Association.
						334.DefinitionsFor purposes of this subtitle, the following
				definitions shall apply:
							(1)Business
				entityThe term business entity means a corporation,
				association, partnership, limited liability company, limited liability
				partnership, or other legal entity.
							(2)Depository
				institutionThe term depository institution has the
				meaning as in section 3 of the Federal Deposit Insurance Act (12 U.S.C.
				1813).
							(3)Home
				StateThe term home State means the State in which
				the insurance producer maintains its principal place of residence or business
				and is licensed to act as an insurance producer.
							(4)InsuranceThe
				term insurance means any product, other than title insurance or
				bail bonds, defined or regulated as insurance by the appropriate State
				insurance regulatory authority.
							(5)Insurance
				producerThe term insurance producer means any
				insurance agent or broker, excess or surplus lines broker or agent, insurance
				consultant, limited insurance representative, and any other individual or
				entity that sells, solicits, or negotiates policies of insurance or offers
				advice, counsel, opinions or services related to insurance.
							(6)InsurerThe
				term insurer has the meaning as in
				section
				313(e)(2)(B) of title 31, United States Code.
							(7)Principal place
				of businessThe term principal place of business
				means the State in which an insurance producer maintains the headquarters of
				the insurance producer and, in the case of a business entity, where high-level
				officers of the entity direct, control, and coordinate the business activities
				of the business entity.
							(8)Principal place
				of residenceThe term principal place of residence
				means the State in which an insurance producer resides for the greatest number
				of days during a calendar year.
							(9)StateThe
				term State includes any State, the District of Columbia, any
				territory of the United States, and Puerto Rico, Guam, American Samoa, the
				Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern
				Mariana Islands.
							(10)State
				law
								(A)In
				generalThe term State law includes all laws,
				decisions, rules, regulations, or other State action having the effect of law,
				of any State.
								(B)Laws applicable
				in the District of ColumbiaA law of the United States applicable
				only to or within the District of Columbia shall be treated as a State law
				rather than a law of the United
				States.
								.
			(b)Technical
			 amendmentThe table of contents for the Gramm-Leach-Bliley Act is
			 amended by striking the items relating to subtitle C of title III and inserting
			 the following new items:
				
					
						Subtitle C—National Association of Registered Agents and
				Brokers
						Sec. 321. National Association of Registered Agents and
				Brokers.
						Sec. 322. Purpose.
						Sec. 323. Membership.
						Sec. 324. Board of directors.
						Sec. 325. Bylaws, standards, and disciplinary
				actions.
						Sec. 326. Powers.
						Sec. 327. Report by the Association.
						Sec. 328. Liability of the Association and the Board members,
				officers, and employees of the Association.
						Sec. 329. Presidential oversight.
						Sec. 330. Relationship to State law.
						Sec. 331. Coordination with regulators.
						Sec. 332. Right of action.
						Sec. 333. Federal funding
				prohibited.
						Sec. 334.
				Definitions.
					
					.
			
	
		
			Passed the House of
			 Representatives September 10, 2013.
			Karen L. Haas,
			Clerk
		
	
	
		September 11, 2013
		Received; read twice and placed on the
		  calendar
	
